Title: To Alexander Hamilton from John Jay, 28 September 1792
From: Jay, John
To: Hamilton, Alexander



Dr. Sir,
New York 28th. Sepbr. 1792

On Monday the 17th. inst. I set out for Sussex in New Jersey with design after dispatching some private business I had there to proceed from thence on my Circuit. On the 19th. I found myself with a slight inflamation on one eye & some flying Rheumatic pains, to which not suspecting any thing serious I paid little attention. By the 25th. my Eyes were so much inflamed that it was with difficulty I read your letter which I received that morning. Throughout the course of the day those symptoms attended with a little fever increased & convinced me that I was not to be well in a few days. Under these circumstances it appeared to me best if possible to return home. I set out the next day, the weather was favorable, & I arrived with much pain the day before yesterday. Not withstanding bleeding & physick, both inflamation & Rheumatism continue obstinate. As my eyes would not permit me to answer your letter I’ve sent it to Mr. King. Judge Cushing does not appear yet. It wd. be a sad thing if he also shd. be laid up. Respecting the duration of my confinement I can as yet form no conjectures. The moment I regain sufficient health for the purpose I shall again proceed on my circuit.
Yours sincerely
